Defendant having been convicted of rape committed upon a female child under the age of sixteen years, appeals.
AFFIRMED.
There is but one question before us upon this appeal. That question is whether there is any substantial testimony in the record that the defendant is the person to whom the prosecutrix referred when she testified that sexual intercourse occurred after *Page 19 
defendant had parked the automobile in which, at the time, defendant and the prosecutrix were the only occupants and defendant had left the front seat thereof and had taken a position on the rear seat with the prosecutrix.
The record discloses that the prosecutrix was called as a witness for the state and the following pertinent questions asked of her and she answered as follows:
    "Q Now, * * * a while ago we were at the point where Frank had been sitting in the front seat, and you stated he got out of the front seat. Will you tell the jury just what happened after he got out of the front seat?
A He got in the back seat with me.
Q Then what happened?
A Sexual intercourse.
Q With you? A Yes."
Also the following question was asked the prosecutrix while she was testifying as the state's witness:
    "Q Up to the time you had this relation with Mr. Jadrny, had you ever had any relationship with any man before?"
To which the prosecutrix answered: "No."
State Police Officer Glenn MacDonald and Mrs. Juanita Wesson, Probation Officer of Clackamas County, were called as witnesses for the state and testified that defendant told them that on the occasion mentioned he had sexual relations with the prosecutrix.
Defendant's contradiction of the testimony of the prosecutrix and the officers above named merely presented an issue of fact for the jury, but did not delete or strike the testimony of three state's witnesses from the record.
The judgment of the circuit court is affirmed. *Page 20